_ internal_revenue_service department of the index number washington dc person to contact telephone number refer reply to cc dom p si 6-plr-107568-99 p jan y z date dear this letter responds to a letter dated date and subsequent correspondence submitted on behalf of p by its authorized representative requesting rulings under sec_29 and sec_702 of the internal_revenue_code the facts as represented by p and p's authorized representative are as follows facts p is a limited_liability limited_partnership x is the sole general_partner of p are the limited partners in p and y general_partnership interest and a limited_partnership_interest y owns a limited_partnership_interest z is the indirect parent_corporation of x x x owns a p is the assignee of three contracts dated date for the construction of three facilities that produce a fuel from coal fines using the process described below the construction contracts are valid under state law each of the construction contracts plr-107568-99 provides for liquidated_damages of at least five percent of the cost of the facility each of the construction contracts includes a description of the facility to be constructed a completion date and a maximum price p represents that the facilities were placed_in_service before date x operates and maintains the facility p will pay x a fixed dollar amount per ton of raw coal fines fed into the facilities adjusted annually for inflation reimburse x for certain costs p will also x will supply the coal fines for the facilities from x's own sources or froma source other than x coal fines and a fixed dollar amount per ton the cost of the coal fines supplied from x's own sources will be a market price mutually agreed upon by p and x p will pay x the cost of the coal fines the cost of transporting the the fuel is being sold to unrelated utilities power generators and other third party coal users the facilities consist of three production lines p purchases various qualities and types of coal fines these fines are blended as necessary and loaded into coal hoppers the hoppers dump the feedstock onto conveyor belts where it is transported to a pulverizer the pulverized coal is then transported to a mixer blender where it is mixed with a hot asphaltic hydrocarbon binder after leaving the mixer blender the mixture is gravity fed into a briquetter where it is subjected to high pressure the resulting product is then transported by conveyor to a storage area and is ready for marketing p has had experts conduct numerous tests on fuel produced from coal fines using the process by the preponderance of these tests’ results p and p's authorized representative represent that there is a significant chemical difference between the fuel produced by the process and the coal fines from which the fuel was made the amended and restated agreement of limited_partnership of p provides that the credits against federal_income_tax with respect to p’s operations or property shall be allocated among the partners in accordance with their partners’ percentages for the period during which the event giving rise to the credit occurred in particular sec_29 credits shall be allocated among the partners in accordance with their partners’ percentages at the time of the sale of the solid synthetic_fuel giving rise to the credits ruling requests and sec_29 allows a credit for qualified_fuels sold by the taxpayer to an unrelated_person during the taxable_year the production of which is attributable to the hy plr-107568-99 taxpayer the credit for the taxable_year is an amount equal to dollar_figure adjusted for inflation multiplied by the barrel-of-oil_equivalent of qualified_fuels sold sec_29 defines qualified_fuels to include liquid gaseous or solid synthetic fuels produced from coal including lignite including such fuels when used as feedstocks in revrul_86_100 1986_2_cb_3 the internal_revenue_service ruled that the definition of the term synthetic_fuel under sec_48 and its regulations are relevant to the interpretation of the term under sec_29 former sec_48 a iii provided a credit for the cost of equipment used for converting an alternate_substance into a synthetic liquid gaseous or solid fuel revrul_86_100 notes that both sec_29 and former sec_48 contain almost identical language and have the same overall congressional intent namely to encourage energy conservation and aid development of domestic energy production under sec_1_48-9 of the income_tax regulations a synthetic_fuel differs significantly in chemical composition as opposed to physical composition from the alternate_substance used to produce it coal is an alternate_substance under sec_1_48-9 based on the representations of p and p's authorized representative including the preponderance of p's test results we agree that the fuel to be produced in p's facilities using the process on the coal fines will result from a significant chemical change in coal transforming the coal fines into a solid synthetic_fuel from coal because p will own the facilities and because x on behalf of p will operate and maintain the facilities we conclude that p will be entitled to the sec_29 credit for the production of the qualified_fuel from the facilities that is sold to an unrelated_person ruling_request sec_29 defines barrel-of-oil_equivalent with respect to any fuel as that amount of the fuel which has a btu content of million except that in the case of qualified_fuels described in sec_29 the btu content shall be determined without regard to any material from a source not described in sec_29 sec_29 defines barrel to mean united_states gallons as required by sec_29 the btu content of the qualified_fuel produced and sold by p must be determined without regard to any material other than coal this means that the btu content of the qualified_fuel attributable to any binder material must be disregarded for purposes of calculating the sec_29 credit plr-107568-99 ‘ ruling_request sec_29 and f provide that sec_29 applies with respect to qualified_fuels which are produced in a facility placed_in_service after date and before date and which are sold before date sec_29 modifies sec_29 in the case of a facility producing qualified_fuels described in sec_29 sec_29 provides that for purposes of sec_29 a facility shall be treated as placed_in_service before date if the facility is placed_in_service before date pursuant to a binding written contract in effect before date sec_29 provides that if the facility is originally placed_in_service after date sec_29 shall be applied by substituting date for date a contract is binding only if it is enforceable under local law against a taxpayer and does not limit damages to a specified amount e g by use of a liquidated_damages provision a contract provision limiting damages to an amount equal to at least five percent of the total_contract_price for example should be treated as not limiting damages the construction contracts executed prior to date include such essential features as a description of the facility to be constructed a completion date and a maximum price it is represented that the contracts are binding under applicable law and that the contracts provide for liquidated_damages of at least five percent of the cost of the facility therefore the contracts are binding written contracts for purposes of sec_29 ruling_request to qualify for the sec_29 credit the facility must be placed_in_service before date pursuant to a binding written contract in effect before date while sec_29 does not define placed_in_service the term has been defined for purposes of the deduction for depreciation and the investment_tax_credit property is placed_in_service in the taxable_year the property is placed in a condition or state of readiness and availability for a specifically assigned function sec_1_167_a_-11 and sec_1_46-3 of the income_tax regulations placed_in_service has consistently been construed as having the same meaning for purposes of the deduction for depreciation and the investment_tax_credit see revrul_76_256 1976_2_cb_46 when property is placed_in_service is a factual determination and we express no opinion on when p’s facilities were placed_in_service plr-107568-99 ruling_request sec_29 allows a credit for qualified_fuels sold by the taxpayer to an unrelated_person during the taxable_year the production of which is attributable to the taxpayer sec_7701 provides that taxpayer means any person subject_to any internal revenue tax generally under sec_7701 the term person includes an individual a_trust estate partnership_association company or corporation sec_702 provides that each partner determines the partner's income_tax by taking into account separately the partner's_distributive_share of the partnership's ather items of income gain loss deduction or credit to the extent provided by regulations prescribed by the secretary sec_1_702-1 provides that the distributive_share is determined as provided in sec_704 and sec_1_704-1 sec_704 provides that a partner's_distributive_share of income gain loss deduction or credit is except as otherwise provided in chapter of subtitle a of title_26 determined by the partnership_agreement sec_704 provides that a partner's_distributive_share of income gain loss deduction or credit or item thereof is determined in accordance with the partner's_interest_in_the_partnership determined by taking into account all facts and circumstances if the partnership_agreement does not provide as to the partner's_distributive_share of income gain loss deduction or credit or item thereof or the allocation to a partner under the agreement of income gain loss deduction or credit or item thereof does not have substantial economic_effect sec_1_704-1 provides that allocations of tax_credits and tax_credit recapture except for sec_38 property are not reflected by adjustments to the partners’ capital accounts thus these allocations cannot have economic_effect under sec_1_704-1 and the tax_credits and tax_credit recapture must be allocated in accordance with the partners’ interests in the partnership as of the time the tax_credit or credit recapture arises deductible that gives rise to a tax_credit in a partnership_tax_year also gives rise to valid allocations of partnership loss or deduction or other downward capital_account adjustments for the year then the partners’ interests in the partnership with respect to such credit or the cost giving rise to it are in the same proportion as the partners’ respective distributive shares of the loss or deduction and adjustments see sec_1_704-1 example identical principles apply in determining the partners’ interests in the partnership with respect to tax_credits that arise from receipts of the partnership whether or not taxable if a partnership expenditure whether or not plr-107568-99 based on the information submitted and the representations made we conclude that assuming the solid synthetic_fuel produced qualifies for the sec_29 credit the credit will be allowed to p and the credit may be passed through to and allocated to the partners of p under the principles of sec_702 in accordance with each partner’s interest in p as of the time the tax_credit arises we express no opinion however regarding how the partners’ interests in p are determined ruling_request sec_708 provides that a partnership shall be considered as terminated if within a twelve-month period there is a sale_or_exchange of percent or more of the total interest in partnership capital and profits sec_1_708-1 provides that if a partnership is terminated by a sale_or_exchange of an interest the following is deemed to occur the partnership contributes all of its assets and liabilities to a new partnership in exchange for an interest in the new partnership and immediately thereafter the terminated partnership distributes interests in the new partnership to the purchasing partner and the other remaining partners in proportion to their respective interests in the terminated partnership in liquidation of the terminated partnership either for the continuation of the business by the new partnership or for its dissolution and winding up sec_1_708-1 applies to terminations of partnerships under sec_708 occurring on or after date the placed-in-service deadline in sec_29 f b and g a must be read as applying to when the facility is first placed_in_service within the applicable dates the placed-in-service deadlines contained in sec_29 and sec_29 focus on the facility and not the taxpayer owning the facility sec_29 demonstrates that congress knows how to preclude transferees of facilities from claiming the sec_29 credit that provision provides that extension of the period for placing facilities in service after does not apply to any facility that produces coke or coke gas unless the original_use of the facility commences with the taxpayer accordingly the determination of whether a facility has satisfied the placed-in- service deadline under sec_29 and sec_29 is made by reference to when the facility is first placed_in_service not when the facility is placed_in_service by a transferee taxpayer plr-107568-99 conclusions accordingly based on the representations of p and p's authorized representative we conclude as follows p with use of the process will produce a qualified_fuel within the meaning of sec_29 p will be entitled to the sec_29 credit for the production of the qualified_fuel from the facilities that is sold to an unrelated_person the btu content of the qualified_fuel produced and sold by p will be determined without regard to any material from a source not described in sec_29 as required by sec_29 each of the contracts for construction of the facilities constitutes a binding written contract within the meaning of sec_29 each of p’s facilities is placed_in_service for purposes of sec_29 on the date that the facility was first placed in a condition or state of readiness and availability to produce qualified_fuel as provided in sec_1_46-3 and sec_1_167_a_-11 we express no opinion on when the facilities were placed_in_service the credit allowed under sec_29 may be passed through to and allocated among all the partners in p in accordance with the principles of sec_702 and any termination of p under sec_708 arising from prior sales or exchanges of interests in p will not preclude p from taking the sec_29 credit for the production of the qualified_fuel from the facilities that is sold to an unrelated_person except as specifically ruled upon above we express no opinion concerning the federal_income_tax consequences of the transaction described above specifically we express no opinion on when p's facilities were placed_in_service for purposes of sec_29 or how the partners' interests in p are determined this ruling is directed only to the taxpayer who requested it sec_6110 provides that it may not be used or cited as precedent temporary or final regulations pertaining to one or more of the issues addressed in this ruling have not yet been adopted therefore this ruling may be modified or revoked by the adoption of temporary or final regulations to the extent the regulations are inconsistent with any conclusion in this ruling see section dollar_figure of revproc_99_1 1999_1_irb_6 plr-107568-99 however when the criteria in section dollar_figure of revproc_99_1 are satisfied a ruling is not revoked or modified retroactively except in rare or unusual circumstances in accordance with the power_of_attorney on file with this office a copy of this letter is being sent to p’s authorized representative sincerely yours dn ns q weeden charles b ramsey branch chief branch office of assistant chief_counsel passthroughs and special industries enclosure copy for sec_6110 purposes
